


Exhibit 10.1




ACQUISITION OF MATERIALS MONITORING TECHNOLOGIES, INC.
by
MATERIAL TECHNOLOGIES, INC.





AGREEMENT AND PLAN OF ACQUISITION




          This Agreement and Plan of Acquisition (the “Agreement”) is entered
into by and between Materials Monitoring Technologies, Inc., a Florida
corporation, (“MMTI”), UTEK CORPORATION, a Delaware corporation, (“UTEK”), and
Material Technologies, Inc., a Delaware corporation, (“MTNA”).

          WHEREAS, UTEK owns 100% of the issued and outstanding shares of common
stock of MMTI (the “MMTI Shares”);

          WHEREAS, before the Closing Date, MMTI will acquire the license for
the fields of use as described in the License Agreement as described and which
are attached hereto as part of Exhibit A and made a part of this Agreement (the
“License Agreement”) and the rights to develop and market a proprietary
technology for the fields of uses specified in the License Agreement (the
“Technology”);

          WHEREAS, the parties desire to provide for the terms and conditions
upon which MMTI will be acquired by MTNA in a stock-for-stock exchange (the
“Acquisition”) in accordance with the respective corporation laws of their
state, upon consummation of which the MMTI Shares will be exchanged for common
stock of MTNA with terms and conditions as set forth more fully in this
Agreement, and such that after the Acquisition all the MMTI Shares will be owned
by MTNA; and

          WHEREAS, for federal income tax purposes, it is intended that the
Acquisition qualifies within the meaning of Section 368 (a)(1)(B) of the
Internal Revenue Code of 1986, as amended (Code).

          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
by this Agreement acknowledged, the parties agree as follows:



ARTICLE 1
THE STOCK-FOR-STOCK ACQUISITION



          1.01     The Acquisition

                      (a)     Acquisition Agreement.  Subject to the terms and
conditions of this Agreement, at the Effective Date, as defined below, the MMTI
Shares shall be acquired from UTEK by MTNA in accordance with the respective
corporation laws of their state and the provisions of this Agreement and the
separate corporate existence of MMTI, as a wholly-owned subsidiary of MTNA,
shall continue after the closing.

                      (b)     Effective Date. The Acquisition shall become
effective (the “Effective Date”) upon the execution of this Agreement and
closing of the transaction.





Page 1 of 18




--------------------------------------------------------------------------------





          1.02     Exchange of Stock. At the Effective Date, by virtue of the
Acquisition, the MMTI Shares shall be exchanged for 37,630,750 unregistered
shares of common stock of MTNA, which will be transferred to the following
entities:



Shareholder

Number of Common MTNA Shares

UTEK Corporation

35,749,213

Aware Capital Consultants

1,881,537


          1.03     Effect of Acquisition.  Rights in MMTI Cease. At and after
the Effective Date, UTEK shall cease to have any rights as a shareholder of
MMTI.

          1.04     Closing. Subject to the terms and conditions of this
Agreement, the Closing of the Acquisition shall take place August 18, 2006.

          1.05     License Agreement.  MMTI is a party to that certain License
Agreement by and between North Carolina A&T State University (“NCAT”) and MMTI
entered into in August 2006 (the “License Agreement”). MMTI represents and
warrants that, prior to the date of this Agreement, it has:  i) paid, in full,
the $79,000 license fee to NCAT under Section 4.01 of the License Agreement, and
ii) paid NCAT any and all amounts MMTI is obligated to pay NCAT for
“unreimbursed out-of-pocket patent costs incurred,” as set forth in Section 5.01
of the License Agreement.



ARTICLE 2
REPRESENTATIONS AND WARRANTIES



          2.01     Representations and Warranties of UTEK and MMTI.  UTEK and
MMTI represent and warrant to MTNA that the facts set forth below are true and
correct:

                      (a)     Organization. MMTI and UTEK are corporations duly
organized, validly existing and in good standing under the laws of their
respective states of incorporation, and they have the requisite power and
authority to conduct their business and consummate the transactions contemplated
by this Agreement. True, correct and complete copies of the articles of
incorporation, bylaws and all corporate minutes of MMTI have been provided to
MTNA and such documents are presently in effect and have not been amended or
modified.

                      (b)     Authorization. The execution of this Agreement and
the consummation of the Acquisition and the other transactions contemplated by
this Agreement have been duly authorized by the board of directors and
shareholders of MMTI and the board of directors of UTEK; no other corporate
action by the respective parties is necessary in order to execute, deliver,
consummate and perform their respective obligations hereunder; and MMTI and UTEK
have all requisite corporate and other authority to execute and deliver this
Agreement and consummate the transactions contemplated by this Agreement.

                      (c)     Capitalization.  The authorized capital of MMTI
consists of 1,000,000 shares of common stock with a par value $.01 per share. At
the date of this Agreement, 1,000 MMTI Shares are issued and outstanding as
follows:

All issued and outstanding MMTI Shares are currently owned by UTEK, have been
duly and validly issued and are fully paid and non-assessable shares, and have
not been issued in violation of any preemptive or other




Page 2 of 18




--------------------------------------------------------------------------------





rights of any other person or any applicable laws. MMTI is not authorized to
issue any preferred stock. All dividends on MMTI Shares which have been declared
prior to the date of this Agreement have been paid in full. There are no
outstanding options, warrants, commitments, calls or other rights or agreements
requiring MMTI to issue any MMTI Shares or securities convertible into MMTI
Shares to anyone for any reason whatsoever. None of the MMTI Shares is subject
to any change, claim, condition, interest, lien, pledge, option, security
interest or other encumbrance or restriction, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership.

                      (d)     Binding Effect. The execution, delivery,
performance and consummation of this Agreement, the Acquisition and the
transactions contemplated by this Agreement will not violate any obligation to
which MMTI or UTEK is a party and will not create a default under any such
obligation or under any agreement to which MMTI or UTEK is a party.  This
Agreement constitutes a legal, valid and binding obligation of MMTI, enforceable
in accordance with its terms, except as the enforcement may be limited by
bankruptcy, insolvency, moratorium, or similar laws affecting creditor’s rights
generally and by the availability of injunctive relief, specific performance or
other equitable remedies.

                      (e)     Litigation Relating to this Agreement. There are
no suits, actions or proceedings pending or, to the best of MMTI and UTEK’s
knowledge, information and belief, threatened, which seek to enjoin the
Acquisition or the transactions contemplated by this Agreement or which, if
adversely decided, would have a materially adverse effect on the business,
results of operations, assets or prospects of MMTI.

                      (f)     No Conflicting Agreements. Neither the execution
and delivery of this Agreement nor the fulfillment of or compliance by MMTI or
UTEK with the terms or provisions of this Agreement nor all other documents or
agreements contemplated by this Agreement and the consummation of the
transaction contemplated by this Agreement will result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in a
violation of, MMTI or UTEK’s articles of incorporation or bylaws, the
Technology, the License Agreement, or any agreement, contract, instrument,
order, judgment or decree to which MMTI or UTEK is a party or by which MMTI or
UTEK or any of their respective assets is bound, or violate any provision of any
applicable law, rule or regulation or any order, decree, writ or injunction of
any court or government entity which materially affects their respective assets
or businesses.

                      (g)     Consents. No consent from or approval of any
court, governmental entity or any other person is necessary in connection with
execution and delivery of this Agreement by MMTI and UTEK or performance of the
obligations of MMTI and UTEK hereunder or under any other agreement to which
MMTI or UTEK is a party; and the consummation of the transactions contemplated
by this Agreement will not require the approval of any entity or person in order
to prevent the termination of the Technology, the License Agreement, or any
other material right, privilege, license or agreement relating to MMTI or its
assets or business.

                      (h)     Title to Assets. MMTI has or has agreed to enter
into the agreements as listed on Exhibit A attached hereto. These agreements and
the assets shown on the balance sheet of attached Exhibit B are the sole assets
of MMTI. MMTI has or will by Closing Date have good and marketable title to its
assets, free and clear of all liens, claims, charges, mortgages, options,
security agreements and other encumbrances of every kind or nature whatsoever.

                      (i)     Intellectual Property

                              (1)     North Carolina Agricultural and Technical
State University (NCAT) owns the Technology and has all right, power, authority
and ownership and entitlement to file, prosecute and maintain in effect the
Patent application with respect to the Inventions listed in Exhibit A hereto.







Page 3 of 18




--------------------------------------------------------------------------------





                              (2)     The License Agreement between NCAT and
MMTI covering the Inventions is legal, valid, binding and will be enforceable in
accordance with its terms as contained in Exhibit A.

                              (3)     Except as otherwise set forth in this
Agreement, MTNA acknowledges and understands that MMTI and UTEK make no
representations and provide no assurances that the rights to the Technology and
Intellectual Property contained in the License Agreement do not, and will not in
the future, infringe or otherwise violate the rights of third parties, and

                              (4)     Except as otherwise expressly set forth in
this Agreement, MMTI and UTEK make no representations and extend no warranties
of any kind, either express or implied, including, but not limited to warranties
of merchantability, fitness for a particular purpose, non-infringement and
validity of the Intellectual Property.

                      (j)     Liabilities of MMTI. MMTI has no assets, no
liabilities or obligations of any kind, character or description except those
listed on the attached schedules and exhibits.

                      (k)     Financial Statements. The unaudited financial
statements of MMTI, including a balance sheet, attached as Exhibit B and made a
part of this Agreement, are, in all respects, complete and correct and present
fairly MMTI’s financial position and the results of its operations on the dates
and for the periods shown in this Agreement; provided, however, that interim
financial statements are subject to customary year‑end adjustments and accruals
that, in the aggregate, will not have a material adverse effect on the overall
financial condition or results of its operations. MMTI has not engaged in any
business not reflected in its financial statements. There have been no material
adverse changes in the nature of its business, prospects, the value of assets or
the financial condition since the date of its financial statements. There are
no, and on the Closing Date there will be no, outstanding obligations or
liabilities of MMTI except as specifically set forth in the financial statements
and the other attached schedules and exhibits.  There is no information known to
MMTI or UTEK that would prevent the financial statements of MMTI from being
audited in accordance with generally accepted accounting principles.

                      (l)     Taxes. All returns, reports, statements and other
similar filings required to be filed by MMTI with respect to any federal, state,
local or foreign taxes, assessments, interests, penalties, deficiencies, fees
and other governmental charges or impositions have been timely filed with the
appropriate governmental agencies in all jurisdictions in which such tax returns
and other related filings are required to be filed; all such tax returns
properly reflect all liabilities of MMTI for taxes for the periods, property or
events covered by this Agreement; and all taxes, whether or not reflected on
those tax returns, and all taxes claimed to be due from MMTI by any taxing
authority, have been properly paid, except to the extent reflected on MMTI’s
financial statements, where MMTI has contested in good faith by appropriate
proceedings and reserves have been established on its financial statements to
the full extent if the contest is adversely decided against it. MMTI has not
received any notice of assessment or proposed assessment in connection with any
tax returns, nor is MMTI a party to or to the best of its knowledge, expected to
become a party to any pending or threatened action or proceeding, assessment or
collection of taxes. MMTI has not extended or waived the application of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any taxes. There are no tax liens (other than any lien which
arises by operation of law for current taxes not yet due and payable) on any of
its assets. There is no basis for any additional assessment of taxes, interest
or penalties. MMTI has made all deposits required by law to be made with respect
to employees’ withholding and other employment taxes, including without
limitation the portion of such deposits relating to taxes imposed upon MMTI.
MMTI is not and has never been a party to any tax sharing agreements with any
other person or entity.

                      (m)     Absence of Certain Changes or Events. From the
date of the full execution of the Term Sheet until the Closing Date, MMTI has
not, and without the written consent of MTNA, it will not have:





Page 4 of 18




--------------------------------------------------------------------------------





                              (1)     Sold, encumbered, assigned let lapsed or
transferred any of its material assets, including without limitation the
Intellectual Property, the License Agreement or any other material asset;

                              (2)     Amended or terminated the License
Agreement or other material agreement or done any act or omitted to do any act
which would cause the breach of the License Agreement or any other material
agreement;

                              (3)     Suffered any damage, destruction or loss
whether or not in control of MMTI;

                              (4)     Made any commitments or agreements for
capital expenditures or otherwise;

                              (5)     Entered into any transaction or made any
commitment not disclosed to MTNA;

                              (6)     Incurred any material obligation or
liability for borrowed money;

                              (7)     Suffered any other event of any character,
which is reasonable to expect, would adversely affect the future condition
(financial or otherwise) assets or liabilities or business of MMTI; or

                              (8)     Taken any action, which could reasonably
be foreseen to make any of the representations or warranties made by MMTI or
UTEK untrue as of the date of this Agreement or as of the Closing Date.

                      (n)     Material Agreements. Exhibit A attached contains a
true and complete list of all contemplated and executed agreements between MMTI
and a third party. A complete and accurate copy of all material agreements,
contracts and commitments of the following types, whether written or oral to
which it is a party or is bound (the “Contracts”), has been provided to MTNA and
such agreements are or will be at the Closing Date, in full force and effect
without modifications or amendment and constitute the legally valid and binding
obligations of MMTI in accordance with their respective terms and will continue
to be valid and enforceable following the Acquisition. MMTI is not in default of
any of the Contracts. In addition:

                              (1)     There are no outstanding unpaid promissory
notes, mortgages, indentures, deed of trust, security agreements and other
agreements and instruments relating to the borrowing of money by or any
extension of credit to MMTI; and

                              (2)     There are no outstanding operating
agreements, lease agreements or similar agreements by which MMTI is bound; and

                              (3)     The complete final drafts of the License
Agreement have been provided to MTNA; and

                              (4)     Except as set forth in (3) above, there
are no outstanding licenses to or from others of any intellectual property and
trade names; and

                              (5)     There are no outstanding agreements or
commitments to sell, lease or otherwise dispose of any of MMTI’s property; and





Page 5 of 18




--------------------------------------------------------------------------------





                              (6)     There are no breaches of any agreement to
which MMTI is a party.

                      (o)     Compliance with Laws. MMTI is in compliance with
all applicable laws, rules, regulations and orders promulgated by any federal,
state or local government body or agency relating to its business and
operations.

                      (p)     Litigation.  There is no suit, action or any
arbitration, administrative, legal or other proceeding of any kind or character,
or any governmental investigation pending or to the best knowledge of MMTI or
UTEK, threatened against MMTI, the Technology, or  License Agreement, affecting
its assets or business (financial or otherwise), and neither MMTI nor UTEK is in
violation of or in default with respect to any judgment, order, decree or other
finding of any court or government authority relating to the assets, business or
properties of MMTI or the transactions contemplated hereby. There are no pending
or threatened actions or proceedings before any court, arbitrator or
administrative agency, which would, if adversely determined, individually or in
the aggregate, materially and adversely affect the assets or business of MMTI or
the transactions contemplated.

                      (q)     Employees. MMTI has no and never had any
employees. MMTI is not a party to or bound by any employment agreement or any
collective bargaining agreement with respect to any employees. MMTI is not in
violation of any law, regulation relating to employment of employees.

                      (r)     Adverse Effect. Neither MMTI nor UTEK has any
knowledge of any or threatened existing occurrence, action or development that
could cause a material adverse effect on MMTI or its business, assets or
condition (financial or otherwise) or prospects.

                      (s)     Employee Benefit Plans.  MMTI states that there
are no and have never been any employee benefit plans, and there are no
commitments to create any, including without limitation as such term is defined
in the Employee Retirement Income Security Act of 1974, as amended, in effect,
and there are no outstanding or un-funded liabilities nor will the execution of
this Agreement and the actions contemplated in this Agreement result in any
obligation or liability to any present or former employee.

                      (t)     Books and Records. The books and records of MMTI
are complete and accurate in all material respects, fairly present its business
and operations, have been maintained in accordance with good business practices,
and applicable legal requirements, and accurately reflect in all material
respects its business, financial condition and liabilities.

                      (u)     No Broker’s Fees. Neither UTEK nor MMTI has
incurred any investment banking, advisory or other similar fees or obligations
in connection with this Agreement or the transactions contemplated by this
Agreement.

                      (v)     Full Disclosure.   All representations or
warranties of UTEK and MMTI are true, correct and complete in all material
respects to the best of our knowledge on the date of this Agreement and shall be
true, correct and complete in all material respects as of the Closing Date as if
they were made on such date.  No statement made by them in this Agreement or in
the exhibits to this Agreement or any document delivered by them or on their
behalf pursuant to this Agreement contains an untrue statement of material fact
or omits to state all material facts necessary to make the statements in this
Agreement not misleading in any material respect in light of the circumstances
in which they were made.

          2.02     Representations and Warranties of MTNA.  MTNA represents and
warrants to UTEK and MMTI that the facts set forth are true and correct.





Page 6 of 18




--------------------------------------------------------------------------------





                      (a)     Organization.  MTNA is a corporation duly
organized, validly existing and in good standing under the laws of Delaware, is
qualified to do business as a foreign corporation in other jurisdictions in
which the conduct of its business or the ownership of its properties require
such qualification, and have all requisite power and authority to conduct its
business and operate properties.

                      (b)     Authorization.  The execution of this Agreement
and the consummation of the Acquisition and the other transactions contemplated
by this Agreement have been duly authorized by the board of directors of MTNA;
no other corporate action on their respective parts is necessary in order to
execute, deliver, consummate and perform their obligations hereunder; and they
have all requisite corporate and other authority to execute and deliver this
Agreement and consummate the transactions contemplated by this Agreement.

                      (c)     Capitalization. The authorized capital of MTNA
consists of 600,000,000 (Six Hundred Million) shares of common stock with a par
value $0.001 per share (MTNA Common Shares) and on the Effective Date of the
Acquisition 291,687,296 (Two Hundred Ninety-One Million, Six Hundred
Eighty-Seven Thousand, Two Hundred, Ninety-Six) MTNA Shares (which will include
the 37,630,750 (Thirty-Seven Million, Six Hundred, Thirty Thousand, Seven
Hundred Fifty) MTNA Common Shares issued at the closing of the Acquisition) will
be issued and outstanding. All issued and outstanding MTNA Shares have been duly
and validly issued and are fully paid and non‑assessable shares and have not
been issued in violation of any preemptive or other rights of any other person
or any applicable laws.

                      (d)     Anti Dilution Adjustments. UTEK currently owns
148, 034 common shares of MTNA and will be acquiring an additional 35,749,213
unregistered shares of MTNA totaling 35,897,247 unregistered shares; and based
on a total of 206,039,701 (including shares in this transaction)  outstanding
shares this total will represent a 17.4% ownership position in MTNA shares.  For
a period of twelve months from the Effective Date of this Agreement, the
aggregate number of shares of Stock that UTEK has received shall be adjusted
proportionately by the Board of Directors of MTNA for any increase in the number
of outstanding shares of Stock resulting from the issuance of any additional
shares, options, warrants or convertible debt by the Company to any of its
current list of management and directors as of the Effective Date; excluded from
this amount will be the exercise of options, warrants or convertible debt
existing as of the date of this agreement.

                      (e)     Binding Effect. The execution, delivery,
performance and consummation of the Acquisition and the transactions
contemplated by this Agreement will not violate any obligation to which MTNA is
a party and will not create a default hereunder, and this Agreement constitutes
a legal, valid and binding obligation of MTNA, enforceable in accordance with
its terms, except as the enforcement may be limited by bankruptcy, insolvency,
moratorium, or similar laws affecting creditor’s rights generally and by the
availability of injunctive relief, specific performance or other equitable
remedies.

                      (f)     Litigation Relating to this Agreement. There are
no suits, actions or proceedings pending or to its knowledge threatened which
seek to enjoin the Acquisition or the transactions contemplated by this
Agreement or which, if adversely decided, would have a materially adverse effect
on its business, results of operations, assets, prospects or the results of its
operations of MTNA.

                      (g)     No Conflicting Agreements. Neither the execution
and delivery of this Agreement nor the fulfillment of or compliance by MTNA with
the terms or provisions of this Agreement will result in a breach of the terms,
conditions or provisions of, or constitute default under, or result in a
violation of, their respective corporate charters or bylaws, or any agreement,
contract, instrument, order, judgment or decree to which it is a party or by
which it or any of its assets are bound, or violate any provision of any
applicable law, rule or regulation or any order, decree, writ or injunction of
any court or governmental entity which materially affects its assets or
business.






Page 7 of 18




--------------------------------------------------------------------------------





                      (h)     Consents. Assuming the correctness of UTEK and
MMTI’s representations, no consent from or approval of any court, governmental
entity or any other person is necessary in connection with its execution and
delivery of this Agreement; and the consummation of the transactions
contemplated by this Agreement will not require the approval of any entity or
person in order to prevent the termination of any material right, privilege,
license or agreement relating to MTNA or its assets or business.

                      (i)     Financial Statements. The unaudited financial
statements of MTNA attached as Exhibit C present fairly its financial position
and the results of its operations on the dates and for the periods shown in this
Agreement; provided, however, that interim financial statements are subject to
customary year-end adjustments and accruals that, in the aggregate, will not
have a material adverse effect on the overall financial condition or results of
its operations. MTNA has not engaged in any business not reflected in its
financial statements. There have been no material adverse changes in the nature
of its business, prospects, the value of assets or the financial condition since
the date of its financial statements. There are no outstanding obligations or
liabilities of MTNA except as specifically set forth in the MTNA financial
statements.

                      (j)     Full Disclosure. All representations or warranties
of MTNA are true, correct and complete in all material respects on the date of
this Agreement and shall be true, correct and complete in all material respects
as of the Closing Date as if they were made on such date. No statement made by
them in this Agreement or in the exhibits to this Agreement or any document
delivered by them or on their behalf pursuant to this Agreement contains an
untrue statement of material fact or omits to state all material facts necessary
to make the statements in this Agreement not misleading in any material respect
in light of the circumstances in which they were made.

                      (k)     Compliance with Laws. MTNA is in compliance with
all applicable laws, rules, regulations and orders promulgated by any federal,
state or local government body or agency relating to its business and
operations.

                      (l)     Litigation.   There is no suit, action or any
arbitration, administrative, legal or other proceeding of any kind or character,
or any governmental investigation pending or, to the best knowledge of MTNA,
threatened against MTNA materially affecting its assets or business (financial
or otherwise), and MTNA is not in violation of or in default with respect to any
judgment, order, decree or other finding of any court or government authority.
There are no pending or threatened actions or proceedings before any court,
arbitrator or administrative agency, which would, if adversely determined,
individually or in the aggregate, materially and adversely affect its assets or
business. MTNA has no knowledge of any existing or threatened occurrence, action
or development that could cause a material adverse affect on MTNA or its
business, assets or condition (financial or otherwise) or prospects.

                      (m)     Development.  MTNA agrees and warrants that it has
the expertise necessary to and has had the opportunity to independently evaluate
the inventions of the Licensed Technology and develop same for the market.

                      (n)     Investment Company Status MTNA is not an
investment company, either registered or unregistered.

          2.03     Investment Representations of UTEK. UTEK represents and
warrants to MTNA that:

                      (a)     General. It has such knowledge and experience in
financial and business matters as to be capable of evaluating the risks and
merits of an investment in MTNA Shares pursuant to the Acquisition. It is able
to bear the economic risk of the investment in MTNA Shares, including the risk
of a total




Page 8 of 18




--------------------------------------------------------------------------------





loss of the investment in MTNA Shares. The acquisition of MTNA Shares is for its
own account and is for investment and not with a view to the distribution of
this Agreement. Except a permitted by law, it has a no present intention of
selling, transferring or otherwise disposing in any way of all or any portion of
the shares at the present time. All information that it has supplied to MTNA is
true and correct. It has conducted all investigations and due diligence
concerning MTNA to evaluate the risks inherent in accepting and holding the
shares which it deems appropriate, and it has found all such information
obtained fully acceptable. It has had an opportunity to ask questions of the
officer and directors of MTNA concerning MTNA Shares and the business and
financial condition of and prospects for MTNA, and the officers and directors of
MTNA have adequately answered all questions asked and made all relevant
information available to them. UTEK is an accredited investor, as the term is
defined in Regulation D, promulgated under the Securities Act of 1933, as
amended, and the rules and regulations thereunder.

                      (b)     Stock Transfer Restrictions.  UTEK acknowledges
that the MTNA Shares will not be registered and UTEK will not be permitted to
sell or otherwise transfer the MTNA Shares in any transaction in contravention
of the following legend, which will be imprinted in substantially the following
form on the stock certificate representing MTNA Shares:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), OR UNDER THE SECURITIES LAWS
OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE PROVISION
OF THE ACT AND THE LAWS OF SUCH STATES UNDER WHOSE LAWS A TRANSFER OF SECURITIES
WOULD BE SUBJECT TO A REGISTRATION REQUIREMENT, UNLESS UTEK CORPORATION HAS
OBTAINED AN OPINION OF COUNSEL STATING THAT SUCH DISPOSITION IS IN COMPLIANCE
WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.

                      (c)     Legend.  Subject to Rule 144 restrictions, 12
months following the stock acquisition described herein, MTNA agrees to and
shall direct its transfer agent to remove the above legend upon the issuance by
UTEK's legal counsel that the above legend can be removed from UTEK's shares. 
MTNA agrees to and promptly shall provide any information requested by UTEK or
UTEK's counsel and to make further direction to its transfer agent as necessary
for such issuance of an opinion regarding removal of the legend or the sale of
such restricted shares under Rule 144 or other available exemption from
registration. A letter affecting the issuance of the certificate without the
restrictive legend one year from the date of closing is attached as Exhibit D.

                      (d)     In the event that MTNA fails to direct its
transfer agent to remove the legend within fifteen (15) days of request by UTEK,
MTNA shall be liable to an additional fee of ten percent (10%) of the current
value of the shares held by UTEK, as well as any and all attorney fees and costs
that UTEK may incur as a result of MTNA failing to comply in this request.



ARTICLE 3
TRANSACTIONS PRIOR TO CLOSING



          3.01.     Corporate Approvals. Prior to Closing Date, each of the
parties shall submit this Agreement to its board of directors and when
necessary, its respective shareholders and obtain approval of this Agreement.
Copies of corporate actions taken shall be provided to each party.

          3.02      Access to Information. Each party agrees to permit, upon
reasonable notice, the attorneys, accountants, and other representatives of the
other party’s reasonable access during normal business hours to its properties
and its books and records to make reasonable investigations with respect to its
affairs, and to make its officers and employees available to answer questions
and provide additional information as reasonably requested.






Page 9 of 18




--------------------------------------------------------------------------------





          3.03      Expenses. Each party agrees to bear its own expenses in
connection with the negotiation and consummation of the Acquisition and the
transactions contemplated by this Agreement.



          3.04      Covenants. Except as permitted in writing, each party agrees
that it will:

                      (a)     Use its good faith efforts to obtain all requisite
licenses, permits, consents, approvals and authorizations necessary in order to
consummate the Acquisition; and

                      (b)     Notify the other parties upon the occurrence of
any event which would have a materially adverse effect upon the Acquisition or
the transactions contemplated by this Agreement or upon the business, assets or
results of operations; and

                      (c)     Not modify its corporate structure, except as
necessary or advisable in order to consummate the Acquisition and the
transactions contemplated by this Agreement.



ARTICLE 4
CONDITIONS PRECEDENT



          The obligation of the parties to consummate the Acquisition and the
transactions contemplated by this Agreement are subject to the following
conditions that may be waived, to the extent permitted by law:

          4.01.     Each party must obtain the approval of its board of
directors and such approval shall not have been rescinded or restricted.



          4.02.     Each party shall obtain all requisite licenses, permits,
consents, authorizations and approvals required to complete the Acquisition and
the transactions contemplated by this Agreement.



          4.03.     There shall be no claim or litigation instituted or
threatened in writing by any person or government authority seeking to restrain
or prohibit any of the contemplated transactions contemplated by this Agreement
or challenge the right, title and interest of UTEK in the MMTI Shares or the
right of MMTI or UTEK to consummate the Acquisition contemplated hereunder.



          4.04.     The representations and warranties of the parties shall be
true and correct in all material respects at the Effective Date.



          4.05.     The Technology and Intellectual Property has been prosecuted
in good faith with reasonable diligence.

          4.06.     To the best knowledge of UTEK and MMTI, the License
Agreement are valid and in full force and effect without any default in this
Agreement.

          4.07.     MTNA shall have received, at or within 5 days of Closing
Date, each of the following:

                      (a)     the stock certificates representing the MMTI
Shares, duly endorsed (or accompanied by duly executed stock powers) by UTEK 
for cancellation;




Page 10 of 18




--------------------------------------------------------------------------------





                      (b)     all documentation relating to MMTI’s business, all
in a form and substance satisfactory to MTNA;

                      (c)     such agreements, files and other data and
documents pertaining to MMTI’s  business as MTNA may reasonably request;

                      (d)     copies of the general ledgers and books of account
of MMTI, and all federal, state and local income, franchise, property and other
tax returns filed by MMTI since the inception of MMTI;

                      (e)     certificates of (i) the Secretary of State of the
State of Florida as to the legal existence and good standing, as applicable,
(including tax) of MMTI in Florida;

                      (f)     the original corporate minute books of MMTI,
including the articles of incorporation and bylaws of MMTI, and all other
documents filed in this Agreement;

                      (g)     all consents, assignments or related documents of
conveyance to give MTNA the benefit of the transactions contemplated hereunder;

                      (h)     such documents as may be needed to accomplish the
Closing under the corporate laws of the states of incorporation of MTNA and
MMTI, and

                      (i)     such other documents, instruments or certificates
as MTNA, or their counsel may reasonably request.



          4.08.     MTNA shall have completed due diligence investigation of
MMTI to MTNA’s satisfaction in their sole discretion.



          4.09.     MTNA shall receive the resignation effective the Closing
Date of each director and officer of MMTI.



ARTICLE 5
INDEMNIFICATION AND LIABILITY LIMITATION



          5.01.     Survival of Representations and Warranties.

                      (a)     The representations and warranties made by UTEK
and MMTI shall survive for a period of 1 year after the Closing Date, and
thereafter all such representation and warranties shall be extinguished, except
with respect to claims then pending for which specific notice has been given
during such 1-year period.

                      (b)     The representations and warranties made by MTNA
shall survive for a period of 1 year after the Closing Date, and thereafter all
such representations and warranties shall be extinguished, except with respect
to claims then pending for which specific notice has been given during such
1-year period.

          5.02     Limitations on Liability.  MTNA agrees that UTEK shall not be
liable under this Agreement to MTNA or their respective successor’s, assigns or
affiliates except where damages result directly from the gross negligence or
willful misconduct of UTEK or its employees.  In no event shall UTEK's liability
exceed the total amount of the fees paid to UTEK under this agreement, nor shall
UTEK be liable for incidental or consequential damages of any kind.  MTNA shall
indemnify UTEK, and hold UTEK harmless against any and all claims by third
parties for losses, damages or liabilities, including reasonable attorneys fees
and expenses




Page 11 of 18




--------------------------------------------------------------------------------





(“Losses”), arising in any manner out of or in connection with the rendering of
services by UTEK under this Agreement, unless it is finally judicially
determined that such Losses resulted from the gross negligence or willful
misconduct of UTEK. The terms of this paragraph shall survive the termination of
this agreement and shall apply to any controlling person, director, officer,
employee or affiliate of UTEK.

          5.03     Indemnification.  MTNA agrees to indemnify and hold harmless
UTEK and its subsidiaries and affiliates and each of its and their officers,
directors, principals, shareholders, agents, independent contactors and
employees (collectively “Indemnified Persons”) from and against any and all
claims, liabilities, damages, obligations, costs and expenses (including
reasonable attorneys’ fees and expenses and costs of investigation) arising out
of or relating to  matters  or arising from this Agreement, except to the extent
that any such claim, liability, obligation, damage, cost or expense shall have
been determined by final non-appealable order of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Person or Persons in respect of whom such liability is asserted.

                      (a)     Limitation of Liability.  MTNA agrees that no
Indemnified Person shall have any liability as a result of the execution and
delivery of this Agreement, or other matters relating to or arising from this
Agreement, other than liabilities that shall have been determined by final
non-appealable order of a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of the Indemnified Person or Persons
in respect of whom such liability is asserted.  Without limiting the generality
of the foregoing, in no event shall any Indemnified Person be liable for
consequential, indirect or punitive damages, damages for lost profits or
opportunities or other like damages or claims of any kind.  In no event shall
UTEK's liability exceed the total amount of the fees paid to UTEK under this
Agreement.



ARTICLE 6
REMEDIES

          6.01     Specific Performance. Each party’s obligations under this
Agreement are unique. If any party should default in its obligations under this
agreement, the parties each acknowledge that it would be extremely impracticable
to measure the resulting damages. Accordingly, the non-defaulting party, in
addition to any other available rights or remedies, may sue in equity for
specific performance, and the parties each expressly waive the defense that a
remedy in damages will be adequate.

          6.02     Costs. If any legal action or any arbitration or other
proceeding is brought for the enforcement of this agreement or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or
they may be entitled.



ARTICLE 7
ARBITRATION



          In the event a dispute arises with respect to the interpretation or
effect of this Agreement or concerning the rights or obligations of the parties
to this Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable manner.
Failing to reach a resolution of this Agreement, either party shall have the
right to submit the dispute to be settled by arbitration under the Commercial
Rules of Arbitration of the American Arbitration Association. The parties agree
that, unless the parties mutually agree to the contrary such arbitration shall
be conducted in Tampa, Florida.  The cost of arbitration shall be borne by the
party against whom the award is rendered or, if in the interest of fairness, as
allocated in accordance with the judgment of the arbitrators. All awards in
arbitration made in good faith and not infected with fraud or other misconduct
shall




Page 12 of 18




--------------------------------------------------------------------------------





be final and binding.  The arbitrators shall be selected as follows: one by
MTNA, one by UTEK and a third by the two selected arbitrators. The third
arbitrator shall be the chairman of the panel.



ARTICLE 8
MISCELLANEOUS

          8.01.     No party may assign this Agreement or any right or
obligation of it hereunder without the prior written consent of the other
parties to this Agreement. No permitted assignment shall relieve a party of its
obligations under this Agreement without the separate written consent of the
other parties.



          8.02.     This Agreement shall be binding upon and inure to the
benefit of the parties and their respective permitted successors and assigns.

          8.03.     Each party agrees that it will comply with all applicable
laws, rules and regulations in the execution and performance of its obligations
under this Agreement.

          8.04.     This Agreement shall be governed by and construct in
accordance with the laws of the State of Florida without regard to principles of
conflicts of law.

          8.05.     This document constitutes a complete and entire agreement
among the parties with reference to the subject matters set forth in this
Agreement. No statement or agreement, oral or written, made prior to or at the
execution of this Agreement and no prior course of dealing or practice by either
party shall vary or modify the terms set forth in this Agreement without the
prior consent of the other parties to this Agreement. This Agreement may be
amended only by a written document signed by the parties.

          8.06.     Notices or other communications required to be made in
connection with this Agreement shall be sent by U.S. mail, certified, return
receipt requested, personally delivered or sent by express delivery service and
delivered to the parties at the addresses set forth below or at such other
address as may be changed from time to time by giving written notice to the
other parties.

          8.07.     The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.



          8.08.     This Agreement may be executed in multiple counterparts,
each of which shall constitute one and a single Agreement.

          8.09     Any facsimile signature of any part to this Agreement or to
any other agreement or document executed in connection of this Agreement should
constitute a legal, valid and binding execution by such parties.




(Signatures on the following page)

















Page 13 of 18




--------------------------------------------------------------------------------





MATERIAL TECHNOLOGIES, INC.                     MATERIALS MONITORING
TECHNOLOGIES, INC.


By:  /s/ Robert M. Bernstein                                           By:  /s/
Joel Edelson                                   
      Robert Bernstein,                                         
                Joel Edelson
      Chief Executive Officer                                                
President

     
Address:                                                                     
Address:
      11661 San Vicente Blvd., Suite 707                             2109 East
Palm Avenue
      Los Angeles, California 90049                                     Tampa,
Florida 33605

      Date: August 18, 2006                                                
Date: August 18, 2006


UTEK CORPORATION


By:  /s/ Clifford M. Gross                       
     Clifford M. Gross, Ph.D.    
     Chief Executive Officer

      Address:
      2109 East Palm Avenue
      Tampa, Florida 33605

Date: August 18, 2006


UTEK CORPORATION


By:  /s/ Doug Schaedler                        
     Doug Schaedler    
     Chief Compliance Officer

      Address:
      2109 East Palm Avenue
      Tampa, Florida 33605

Date:   August 18, 2006












Page 14 of 18




--------------------------------------------------------------------------------





EXHIBIT A

Outstanding Agreements
from North Carolina Agricultural and Technical State University



> 1)       License Agreement
> 2)       Consultation Agreement

































Page 15 of 18




--------------------------------------------------------------------------------





EXHIBIT B


MATERIALS MONITORING TECHNOLOGIES, INC.

Financial Statements as of August 18, 2006






































Page 16 of 18




--------------------------------------------------------------------------------





EXHIBIT C

MATERIAL TECHNOLOGIES, INC.

Unaudited Financial Statements
for Material Technologies, Inc.
for the QUARTER ended March 31, 2006




































Page 17 of 18




--------------------------------------------------------------------------------




EXHIBIT D

Material Technologies, Inc.

Stock Transfer Letter





[matech_logo.jpg]


August 18, 2006

Continental Stock Transfer & Trust Company
17 Battery Place
New York, NY 10004 

Dear Sir or Madam:

            Re:       Transfer of Material Technologies, Inc. Stock to UTEK
Corporation

This letter does hereby authorize Continental Stock Transfer & Trust Company,
upon request by UTEK Corporation or its authorized agent, to issue to UTEK
Corporation a new stock certificate representing shares in Material
Technologies, Inc.  These new shares issued shall be issued without a restricted
transfer legend.

The authorization for this letter shall become effective one year from the date
of this letter.


Signed,


/s/ Robert Bernstein

Robert Bernstein
Chief Executive Officer









Page 18 of 18




--------------------------------------------------------------------------------


